
	
		II
		111th CONGRESS
		1st Session
		S. 2598
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 30, 2009
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on imports
		  of certain handheld moving coil dynamic microphones.
	
	
		1.Imports of certain handheld moving coil
			 dynamic microphone
			(a)In GeneralSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Self-contained, single-element unidirectional (cardioid)
						dynamic microphone incorporating a copper coil, neodymium magnet, steel mesh
						grille, zinc die-cast handle (zamak 3 or equivalent), a frequency response
						between 60 Hz and 15 kHz and less than 10 dB deviation across frequency range
						(provided for in subheading 8518.10.8030)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
